Citation Nr: 1329399	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  12-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disorder, 
to include sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In addition to the paper claims file, there is an electronic 
claims file associated with the appellant's claims, known as 
Virtual VA.  A review of the documents in such file reveals 
that they are duplicative or irrelevant to the issues on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung 
disorder, to include sarcoidosis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding 
that the Veteran has a low back disorder due to a disease or 
injury in service.

2.  The preponderance of the evidence is against finding 
that the Veteran has tinnitus due to a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may low back arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2012).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 
and 5103A have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence 
dated in February 2010 of the information and evidence 
needed to substantiate and complete the claim, to include 
notice of what part of that evidence is to be provided by 
the claimant, what part VA will attempt to obtain, and how 
disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations for these issues 
are in order.

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, 
service treatment records, private treatment records, and VA 
examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including 
arthritis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from active duty.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Low Back Disorder

The Veteran asserts that he is entitled to service 
connection for a low back disorder that was incurred during 
active duty service.  The Veteran states that he injured his 
back in service while picking up an aircraft tow bar, and 
that his back has bothered him ever since.

The Veteran's service treatment records show that in August 
1957 he reported complaints of tenderness and pain in his 
back, as well as weakness in his back for the prior three 
years, i.e., 1954.  X-rays showed intact an lumbar vertebra, 
and spina bifida occulta of the posterior rami of the first 
sacral segment, described in treatment notes as a lesion of 
the sacrum.  

In November 1959, the Veteran was again treated for low back 
pain which reportedly radiated down each leg.  Reflex 
testing revealed 2+ reflexes at the knees and ankles.  The 
appellant was diagnosed with a probable low back strain.  

In December 1959, he again reported the same symptoms.  
December 1959 X-rays showed spina bifida occulta, and it was 
noted that some of the Veteran's pain was suggestive of 
renal stones.

At the appellant's November 1960 separation examination 
clinical evaluation of the spine revealed normal findings.

The Veteran's private medical records show that in December 
2010, he reported an intermittent history of back pain and 
degenerative disc disease.  Lumbar X-rays in 2009 showed 
degenerative spondylosis and facet arthropathy, with 
multilevel disc bulges, foraminal stenosis, and narrowing at 
the lumbar neural foramen.  In April 2010, the Veteran was 
diagnosed with degenerative spondylosis arthropathy of the 
lumbar spine, L4-5 multilevel mild degenerative disc bulges, 
and right foraminal stenosis.

The Veteran has not notified VA of any other private 
treatment providers or indicated that he has at any time 
received VA medical treatment.  None of the Veteran's 
private treatment records contain any opinions regarding the 
etiology of his back disorders.

In June 2010, the Veteran was afforded a VA examination.  
The examiner reviewed the claims file, discussed the 
Veteran's medical history and service treatment records, and 
personally examined the appellant.  The Veteran reported 
that in service he had picked up a heavy tow bar and hurt 
his back, but he did not seek treatment at that time.  The 
Veteran reported that his back pain had become progressively 
worse and that he now had severe, dull aching pain in his 
lumbar region after sitting in one place for a long time.  
The examiner performed a physical examination, and diagnosed 
lumbar degenerative disc disease with L4-5 bulge and 
bilateral neuritis sciatic distribution.  The examiner 
opined that it was less likely than not that the Veteran's 
current low back disorder was caused by an injury in 
service.  The examiner noted that while the Veteran did have 
complaints of back pain in the 1950's, there was no evidence 
indicating that these complaints could be related to his 
current back disorder first documented by X-ray evidence in 
2009.  He noted that the earliest indication of back pain 
more recently is that "back pain" was checked off in a 2007 
patient questionnaire, with no medical evidence of a back 
disorder until 2009.

There is no competent evidence of record offering an opinion 
contrary to the June 2010 VA opinion.

In light of the foregoing evidence, the preponderance of the 
most probative evidence weighs against granting service 
connection.  While the Veteran has a current back disorder, 
there is no competent medical evidence of record indicating 
that the Veteran's back disorder is related to service.  The 
sole medical opinion of record, that of the June 2010 
examiner, states that it is less likely than not related to 
service.  The only statements in favor of a finding of a 
relationship to service are those of the Veteran himself.  
The Board acknowledges the Veteran's statements indicating 
that he injured his back in service and had intermittent 
back problems since.  The appellant is competent to report 
on matters observed or within his personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a 
layperson not shown to possess appropriate medical training 
and expertise, the Veteran is not competent to render an 
opinion on the etiology of his current degenerative disc 
disease and bilateral neuritis sciatic distribution, as such 
requires medical expertise to determine the etiology of 
these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical 
diagnosis).  Thus, the Veteran's opinion that his back 
disorder is related to an injury during service is not a 
competent medical opinion and is not afforded significant 
probative weight.  As such, the medical findings and opinion 
of the VA examiner warrant greater probative weight than the 
Veteran's lay contentions.  

While the Veteran has claimed a chronicity of 
symptomatology, he has not presented any medical evidence 
linking his claim to service or establishing chronicity of 
symptoms shown to be related to arthritis or any other 
chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir 2013) (The theory of continuity of symptomatology 
can be used only in cases involving those conditions 
explicitly recognized as chronic in 38 C.F.R. § 3.309(a)).  

The Veteran has also not provided any medical records from 
the time following his separation from service and prior to 
2009, nor has he indicated that he received any medical 
treatment or diagnoses pertaining to the low back during 
that time.  The earliest medical treatment record is from 
2009, approximately 49 years after separation from active 
duty.  The passage of many years between discharge from 
active service and the medical documentation of a claim for 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming the Board where it found that 
appellant failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of a low back condition).
 
Service connection cannot be granted for lumbar arthritis on 
a presumptive basis pursuant to 38 C.F.R. § 3.309(a).  While 
the Veteran's service treatment records indicate that he was 
treated for back pain on two separate occasions, there is no 
competent evidence that arthritis of the spine was 
manifested to a compensable degree within one year of his 
separation from active duty.

As there is no competent evidence indicating that the 
Veteran developed a low back disorder as a result of his 
service or that arthritis of the spine manifested to a 
compensable degree within one year from separation from 
active duty, the evidence is not in equipoise.  The 
preponderance of the evidence indicates that the Veteran's 
current degenerative disc disease and bilateral neuritis 
sciatic distribution are not the result of service.  Without 
competent and probative evidence indicating that the 
Veteran's low back disorders were caused by or are otherwise 
related to an injury during service, on a direct or 
presumptive basis, service connection is not warranted.

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  See 38 
U.S.C.A. § 5107(b).  However, as a preponderance of the 
evidence is against the claim for entitlement to service 
connection for a low back disorder, this rule does not 
apply, and the claim must be denied.

Tinnitus

The Veteran alleges that tinnitus was caused by frequent 
exposure to loud flight line noise during service.  The 
Veteran's DD Form 214 indicates that he worked as an 
aircraft mechanic.  

The Veteran's service treatment records are silent for any 
complaints or treatment of tinnitus or any other hearing-
related complaints.  The Veteran's November 1960 separation 
examination included audiological testing which showed 
hearing within normal limits.

At the Veteran's June 2010 VA audiological examination, he 
reported having been exposed to jet engine noise in service.  
After separation from service, he worked as a rocket test 
assistant for an aircraft company for three years and as a 
railroad brakeman and conductor for 31 years.  The Veteran 
also reported recreational hunting noise exposure.  The 
examiner performed audiometric testing and diagnosed the 
Veteran with bilateral sensorineural hearing loss and 
subjective tinnitus.  The examiner opined that tinnitus was 
not caused by or a result of military noise exposure, due to 
the Veteran's normal hearing results on his 1960 separation 
examination report.

The Veteran's private treatment records do not include any 
complaints or treatment for tinnitus, and he has not 
asserted that he has ever been treated for tinnitus or other 
hearing-related disorder at any time in the past.

In this case, the Board accepts that the Veteran likely has 
tinnitus, and due to the subjective nature of the disorder 
the appellant, as a layperson, is competent to self-
identify.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, looking at the record, the most probative 
evidence preponderates against finding that this disability 
is related to the appellant's military service, and 
therefore the preponderance of the evidence is against the 
Veteran's claims of service connection for tinnitus.

Here, the only professional medical opinion to address the 
relationship, if any, between the Veteran's tinnitus and his 
military service weighs against the claim.  To the extent 
the Veteran believes that his current tinnitus is related to 
noise exposure during service, the Board finds the June 2010 
VA examiner's opinion to be of greater probative value than 
the appellant's lay assertions.  There is no indication that 
the Veteran has any specialized knowledge in audiological 
disorders, and as a layperson, he is not competent to 
provide a medical opinion on the etiology of his current 
tinnitus.  The question of whether tinnitus arising many 
years after significant noise exposure is due to that prior 
noise exposure requires medical expertise to determine.  See 
Jandreau, 492 F.3d at 1376-77.  The June 2010 VA examiner 
reviewed the Veteran's service treatment records, personally 
examined him, and discussed his medical history and past 
noise exposure before providing an opinion indicating that 
the Veteran's tinnitus was not related to his in-service 
noise exposure.  The opinion is fully adequate for the 
resolution of the current question regarding the connection 
of the Veteran's tinnitus to service.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  Thus, the June 2010 
opinion is entitled to great probative weight, and is found 
by the Board to be far more probative than the Veteran's lay 
assertions as to the etiology of any current tinnitus. 

The Veteran has also not asserted that he experienced 
tinnitus while in the service or even provided information 
regarding when his tinnitus symptoms first began.  The 
Veteran has not indicated that he has received any medical 
treatment for tinnitus or other audiological disorder at any 
time.  The first medical evidence of record which indicates 
that the Veteran has tinnitus is his June 2010 VA 
examination, which is almost 50 years after the Veteran's 
separation from service.  Thus, the Veteran has failed to 
provide any evidence of continuity of symptomatology that 
has existed since the Veteran's separation from service.  
The absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Maxson, 230 F.3d at 1333; Mense, 1 
Vet. App. at 356.

Neither the Veteran nor his representative has presented or 
identified any contrary medical opinion that would, in fact, 
support the claim for service connection for tinnitus.  VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician and are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

In sum, the Board finds that the preponderance of the 
competent and probative evidence indicates that the 
Veteran's tinnitus was not shown in service or for many 
years thereafter, and tinnitus has not been shown by 
competent and probative medical evidence to be causally 
related to his active service.  While the Board has 
considered the Veteran's lay contentions as to the etiology 
of his current tinnitus, the Board has accorded the medical 
examination of record greater probative value.  Accordingly, 
entitlement to service connection for tinnitus is not 
warranted.

In reaching this conclusion above the Board has again 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for tinnitus is denied.




REMAND

The Veteran contends that he is entitled to service 
connection for a lung disorder which was caused by his 
exposure to harmful chemicals in service.  The Veteran has 
stated that while working as an aircraft mechanic he was 
exposed to isocyanates, dichloromethane, glues, and 
isopropyl alcohol on a daily basis with no protection or 
ventilation systems provided.  The Veteran has also stated 
that material safety data sheets from Homestead Air Reserve 
Base, formerly known as Homestead Air Force Base, contain 
lists of the chemicals that the Veteran was exposed to 
during service.  As noted above, the Veteran served on 
active duty as an aircraft mechanic.

Private treatment records show that since at least September 
2007, the Veteran has been treated for sarcoidosis and 
hypercalcemia.  The Veteran's medical records reveal that he 
smoked from about age 14 to age 40, and that postservice he 
worked as a railroad brakeman and conductor.  

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred 
in service, but the record does not contain sufficient 
medical evidence to decide the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  Id. at 83.

Here, the Veteran has credibly provided lay statements 
indicating that he worked around hazardous chemicals during 
his service.  The Veteran, as a layperson, is competent to 
report on matters observed or within his personal knowledge.  
Layno, 6 Vet. App. at 469.  The Veteran has also submitted 
evidence indicating that he has current lung disorder.  The 
record currently, however, contains no medical evidence 
addressing the etiology of the Veteran's lung disorders or 
their relationship to his service.  Under these 
circumstances, the Board finds that examination of the 
Veteran to include securing a medical opinion-based on full 
consideration of his documented medical history and 
assertions, and supported by clearly stated rationale-is 
needed to resolve the claim.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The AMC/RO must attempt to secure any 
records from Homestead Air Reserve Base, 
formerly known as Homestead Air Force 
Base, in Homestead, Florida, and from any 
other pertinent records depository which 
may confirm the appellant's claimed 
exposure to harmful chemicals in service 
while working as an aircraft mechanic.  If 
the AMC/RO cannot locate the records 
discussed above, the AMC/RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The AMC/RO must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule 
the Veteran for a VA examination to 
determine the nature and etiology of any 
diagnosed lung disorder, to include 
sarcoidosis.  The claims folder, access to 
Virtual VA, and a copy of this remand must 
be provided to and reviewed by the 
examiner as part of the examination.  The 
examiner must specify in the report that 
the claims file and Virtual VA records 
have been reviewed.  

The examiner must first diagnose any lung 
disorder present.  For each diagnosed lung 
disorder the examiner must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that the disorder is 
a result of any incident in service, 
whether it is at least as likely as not 
that the disorder began to manifest during 
service, and whether it is at least as 
likely as not that the disorder is 
etiologically related to any in-service 
chemical exposure while working as an 
aircraft mechanic.  A complete rationale 
for any opinion offered must be provided.

If the examiner is unable to provide the 
opinion requested, that fact must be 
stated and the reasons why an opinion 
cannot be provided explained.  That is, 
the examiner must specifically explain why 
the diagnosis or causation of any disorder 
is unknowable.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2012).

4.  The AMC/RO must ensure that all 
medical examination reports and opinion 
reports comply with this remand and the 
questions presented in the request.  The 
AMC/RO must ensure that all examiners 
documented their consideration of all 
records contained in Virtual VA.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  After undertaking any other 
development deemed appropriate, the AMC/RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


